Citation Nr: 0824405	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  05-07 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004  rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1968 to September 1972 appealed that decision, and the case 
was referred to the Board for appellate review.  

In December 2006, the veteran testified at a local RO hearing 
before the undersigned Veterans Law Judge sitting at 
Montgomery, Alabama.  A transcript of that proceeding is of 
record.


FINDING OF FACT

The veteran's lumbosacral strain is not shown to be causally 
or etiologically related to service.  


CONCLUSION OF LAW

The veteran's lumbosacral strain was not incurred in or 
aggravated during active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation n this case was 
accomplished by way of a letter from the RO to the veteran 
dated in April 2003.  To the extent that the notice did not 
include the degree of disability and the effective date of 
the claim it was defective, but as the claim of service 
connection is denied, no disability rating or effective date 
can be awarded as a matter of law and therefore there is no 
possibility of any prejudice to the veteran with respect to 
the timing error as to the degree of disability and the 
effective date of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  See 
also VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The RO did provide assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal and have not 
argued that any error or deficiencies in the accomplishment 
of the duty to notify or the duty to assist has prejudiced 
the veteran in the adjudication of his appeal.  Mayfield v. 
Nicholson, 19 Vet. App.103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that the RO has satisfied the duty to notify and the duty to 
assist and will proceed to the merits of the veteran's 
appeal.

The veteran contends that he is entitled to service 
connection for lumbosacral strain, characterized as back 
pain.  The Board has considered the veteran's contentions, 
but finds that the preponderance of evidence is against the 
claim.  Essentially, the claim fails because there is no 
competent medical evidence to show that lumbosacral strain 
developed as a result of an established event, injury or 
disease during service.  

In general, service connection will be granted for a 
disability resulting from an injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  To prove service connection for a disability, the 
record must contain: (1) Medical evidence of the existence of 
a current disability, (2) medical evidence of an in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a relationship or nexus between the 
current disability and the inservice disease or injury.  Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

No medical evidence has been presented to show a causal nexus 
between any aspect of service and the veteran's claim for 
lumbosacral strain.  The veteran's service treatment records 
do not reference treatment for or a diagnosis of lumbosacral 
strain or a back condition.  The veteran's separation 
examination in August 1972 noted that that the veteran had a 
history of lumbosacral strain since 1963, well prior to 
service, but indicated that the veteran's spine was normal.  
Treatment records from the Asheville VA Medical Center are 
also negative for any diagnosis of or treatment for 
lumbosacral strain or a back condition.  The only medical 
evidence of back problems are treatment records from 
Montgomery VA Medical Center starting in July 2003, which 
reveal that the veteran was seen for lumbar strain and low 
back pain.  The diagnosis was a herniated nucleus pulpsus and 
the veteran underwent surgery in January 2004.  

A claimant has the responsibility to present and support a 
claim for benefits under laws administered by the VA, 
38 U.S.C.A. § 5107(a), and the veteran was clearly advised of 
the need to submit medical evidence demonstrating not only 
the presence of back problems, but also of a nexus or 
relationship between that condition and service.  The veteran 
has failed to do so.  In fact, there is no evidence 
addressing a causal relationship between the claimed 
disability on appeal and the veteran's service.  The evidence 
shows that the veteran's lumbosacral strain existed prior to 
service and there is nothing indicating that the condition 
permanently worsened as a result of service.  The veteran 
obviously believes that his back problems are a result of an 
in-service knee injury, but he presented no corroborating 
evidence supporting this claim.  The veteran, as a lay 
person, lacks appropriate medical training and is therefore 
not competent to provide a probative opinion on a medical 
matter.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim for service 
connection for lumbosacral strain.  In the absence of a 
current disability related to service by competent medical 
evidence, a grant of service connection is clearly not 
supportable.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, the Board concludes that a service 
connection for lumbosacral strain is not established. 


ORDER

Service connection for lumbosacral strain is denied. 



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


